PER CURIAM.
This case came on to be heard on the briefs and record, and oral argument of counsel.
And it appearing that the Tax Court of the United States correctly decided that there was no substantial limitation upon the exercise of the discretion of the trustees in paying to the petitioner any part or all of the income or corpus of the trust involved, Reinecke v. Smith, 289 U.S. 172, 53 S.Ct. 570, 77 L.Ed. 1109; Helvering, Commissioner v. Evans, 3 Cir., 126 F.2d 270; Commissioner v. Willson, 6 Cir., 132 F.2d 255 ; and that the Tax Court correctly decided that the income of the trust for the taxable years 1937, 1938 and 1939 was taxable to the petitioner under Sections 166 and 167 of the Internal Revenue Code, 26 U.S.C.A. Int.Rev.Code, §§ 166, 167; Treasury Regulations 94, promulgated under the Revenue Act of 1936, Articles 166— 1 and 167 — 1, and Treasury Regulations 101, promulgated under the Revenue Act of 1938, Articles 166 — 1 and 167 — 1; Altmaier v. Commissioner, 6 Cir., 116 F.2d 162, certiorari denied 312 U.S. 706, 61 S.Ct. 827, 85 L.Ed. 1138; Wenger v. Commissioner, 6 Cir., 127 F.2d 523, certiorari denied 317 U.S. 646, 63 S.Ct. 40, 87 L.Ed. 520.
It is ordered that the decision of the Tax Court be, and it hereby is, affirmed.